On October 13, 1992, the Defendant was sentenced in Cause No. DC-92-105B, twenty (20) years for Aggravated Burglary and is designated a dangerous offender for the purposes of parole eligibility; in Cause No. DC-92-208A, the deferred sentence previously imposed is hereby revoked, and the defendant was sentenced to ten (10) years for Theft. For purposes of this portion of the sentence, the defendant will be designated a non-dangerous offender; and this sentence shall run concurrent with the sentence imposed in Cause No. DC-92-105B. The defendant is granted credit for 106 days time served.
On May 7,1993, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and was represented by Colleen A. Collier, Legal Intern from the Montana Defender Project. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it if such is possible. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
The decision was difficult for the Sentence Review Board because of the disparity of the sentences between the Defendant and that of the co-defendant. However, the Board finds that Rule 17 of the Rules of the Sentence Review Division of the Montana Supreme Court must be applied. The Honorable Ted Lympus thoroughly examined the records and had both individuals before him.
Hon. Thomas McKittrick, Chairman, Hon. G. Todd Baugh, and Hon. John Warner, Judges
The Sentence Review Board wishes to thank Colleen A. Collier, Legal Intern from the Montana Defender Project for her assistance to the defendant and to this Court.